 
 
IV 
108th CONGRESS
2d Session
H. RES. 758 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mr. Brown of Ohio (for himself, Mr. Gutknecht, Ms. DeLauro, Mr. Sanders, and Mr. Emanuel) submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Opposing the inclusion in future free trade agreements of provisions that would have the effect of restricting, undermining, or discouraging the enactment or implementation of legislation authorizing the importation of prescription drugs, and for other purposes. 
 
Whereas the House of Representatives has, by a commanding tripartisan margin, passed legislation that would give Americans greater access to safe, effective, affordable prescription drugs imported from Canada and other allied nations; 
Whereas the Senate is considering legislation that would give Americans greater access to safe, effective, affordable prescription drugs imported from Canada and other allied nations; 
Whereas the importation of safe, effective, affordable prescription drugs is a reasoned, market-based response to a brand name drug industry pricing policy that is biased against the United States, harmful to the American economy and the health and well-being of the American people, and unsustainable over the long term; 
Whereas provisions of the free trade agreements with Singapore, Australia, and Morocco would subject the United States Government to international trade suits by the drug industry if prescription drug importation legislation were implemented; 
Whereas the Central America Free Trade Agreement signed this year by the President contains provisions that would undermine efforts to give Americans greater access to safe, effective, affordable imported prescription drugs; and 
Whereas similar “investor-to-state” suits have been brought against governmental authorities in the United States under earlier free trade agreements, effectively undermining the ability of those authorities to protect the health and safety of their citizens: Now, therefore, be it 
 
That the House of Representatives— 
(1)opposes the inclusion in future free trade agreements of provisions that would have the effect of restricting, undermining, or discouraging the enactment or implementation of legislation authorizing the importation of prescription drugs; and 
(2)urges the President to renegotiate the Singapore, Australia, Morocco, and Central America free trade agreements for the purpose of eliminating provisions that would have such effect. 
 
